428 F.2d 185
Ruben P. CHAVEZ, Petitioner and Appellant,v.Walter CRAVEN, Warden, Appellee.
No. 23566.
United States Court of Appeals, Ninth Circuit.
July 8, 1970.

William S. Clark (argued), San Francisco, Cal., Ruben P. Chavez (pro se) Represa, Cal., for appellant.
Mark W. Jordan (argued), Deputy Atty. Gen., Thomas C. Lynch, Atty. Gen., Wm. E. James, Asst. Atty. Gen., Los Angeles, Cal., for appellee.
Before CHAMBERS and TRASK, Circuit Judges, and PLUMMER, District judge.
PER CURIAM:


1
The order denying habeas corpus relief on a state conviction is affirmed.


2
In our view, before we consider whether counsel was ineffective in not seeking a hearing in the California Supreme Court (such a hearing being discretionary with that court), Chavez should show a federal court that he had a point of real substance which was lost.  We cannot find it.